DETAILED ACTION
This action is in response to the amendment filed 8/8/2022.  Claims 1-20 are pending.  Claims 1-3 and 13 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment filed 8/8/2022:  Applicant has submitted replacement drawings, and the corresponding objections are withdrawn.  Applicant has amended the specification, and the corresponding objections have been withdrawn.  Applicant has amended the claims, and the corresponding rejections have been altered to address the amended language.
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive.
Applicant argues with regards to claims 1-12 that the added limitations are not taught by Qin and Wikipedia.
Examiner respectfully disagrees.  Examiner has relied on Qin and Wikipedia to show sending, by a source node in a network, a route initiate packet (Qin §4.1.1 ¶1 source broadcasts a route request (RREQ)); and receiving, by the source node, a route accept packet comprising a plurality of layers, the plurality of layers comprising a destination layer corresponding to a destination node in the network and a plurality of intermediate layers, individual intermediate layers of the plurality of intermediate layers corresponding to respective intermediate nodes of a plurality of intermediate nodes in the network  (Qin §4.1.1 ¶3 source receives route reply message (RREP) from destination via intermediate nodes with virtual circuit identifiers and node shared keys for each node along route; Figure 2 showing RREP received at source node S having destination layer ((SN, ND, KSD)RPKsrc) for node D and intermediate node layers ((…),N2, KSn2)RPKsrc) and ((…),N1, KSn1)RPKsrc) for nodes N2 and N1).	Examiner continues to rely upon Wikipedia to show a network-on-chip (NoC) based system-on-chip (SoC) architecture (Wikipedia pg. 1 ¶1 “network on a chip is a network-based communications subsystem on an integrated circuit (“microchip”), most typically between modules in a system on a chip”).  The motivation to combine being that it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the anonymous routing of Qin with the network on a chip architecture shown in Wikipedia, such that the OLAR is applied to the network nodes of a NOC, as it would advantageously improve security by making packets untraceable on an anonymous route while decreasing the overhead of cryptographic data transmissions (Qin Abstract).
Applicant also argues with regards to claims 1-12 that Qin teaches away from the invention as claimed in claim 1.
Examiner respectfully disagrees.  Just because the Qin reference also teaches a disadvantage of the OLAR method, does not render the reference unusable to teach applicant’s invention (See MPEP § 2123 § I-II disclosed examples and preferred embodiments do not constitute a teaching away, “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use”).  Beyond the use of a network on a chip (NOC) rather than a network, Qin’s OLAR teaches all aspects of applicant’s claimed invention.
Applicant’s further argues with regards to [0022] of the specification to state that:
But the Office Action's reasoning does not address the fact that “the MANETS environment is fundamentally different from an NoC" because the protocols described in Qin "cannot address the unique communication requirements of a NoC and is not designed for task-migration and context switching.”
Examiner respectfully disagrees.  Examiner puts forth that the “fundamentally different” aspects of NOC vs. MANETS are not presented in the claims, nor are the “unique communication requirements”, “task-migration” or “context switching”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the similarity between applicant’s claimed invention and Qin’s OLAR for MANETs appears to refute the assertion of [0022] that “This work cannot address the unique communication requirements of a NoC”.
All other arguments presented by Applicant either repeat or rely upon the issues addressed above, and are also not persuasive for the reasons given above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qin et al. “OLAR: On-demand Lightweight Anonymous Routing in MANETs”, published 2008, submitted with IDS filed 11/08/2021, in view of Wikipedia, “Network on a chip”, published Jul. 15, 2019.
As to claim 1, Qin substantially discloses a method for lightweight encryption and anonymous routing (Qin [Abstract]), comprising:	sending, by a source node in a network, a route initiate packet (Qin §4.1.1 ¶1 source broadcasts a route request (RREQ));	receiving, by the source node, a route accept packet comprising a plurality of layers, the plurality of layers comprising a destination layer corresponding to a destination node in the network and a plurality of intermediate layers, individual intermediate layers of the plurality of intermediate layers corresponding to respective intermediate nodes of a plurality of intermediate nodes in the network  (Qin §4.1.1 ¶3 source receives route reply message (RREP) from destination via intermediate nodes with virtual circuit identifiers and node shared keys for each node along route; Figure 2 showing RREP received at source node S having destination layer ((SN, ND, KSD)RPKsrc) for node D and intermediate node layers ((…),N2, KSn2)RPKsrc) and ((…),N1, KSn1)RPKsrc) for nodes N2 and N1);	identifying, by the source node, a routing path from the source node to the destination node in the network based at least in part on the route accept packet (Qin §4.1.1 ¶1 source S broadcasts route request (RREQ) to destination D; §4.1.1 ¶3 source receives route reply message (RREP) from destination with virtual circuit identifiers and node shared keys for each node along route – source creates route confirmation message if successful authentication of destination node route), where the routing path comprises the source node, a plurality of intermediate nodes, and the destination node (Qin Figure 2 showing source node S, node n1 and n2 and destination node D);	generating, by the source node, a plurality of tuples (Qin §4.1.1 ¶4 source generates k + 1 points on polynomial of degree k, k + 1 = number of nodes on the path from S to D, then calculates Lagrangian coefficients for the points, then creates a route confirmation message (RCNF) having tuples of the (x, y) coordinates of each point and their corresponding Lagrangian coefficients), a number of tuples in the plurality of tuples being based on a threshold (Qin §3.1 ¶2 polynomial interpolation of Lagrangian polynomials having a (k, n) threshold); and	distributing, by the source node, the plurality of tuples to the plurality of intermediate nodes and the destination node (Qin §4.1.1 ¶4 source sends RCNF packet to destination via the nodes, from which each node on route acquires a respective (x, y) coordinate and coefficient).	Qin fails to explicitly disclose a network-on-chip (NoC) based system-on-chip (SoC) architecture.	Wikipedia “Network on a chip” describes network-on-chip (NOC) technology.	With this in mind, Wikipedia discloses a network-on-chip (NoC) based system-on-chip (SoC) architecture (Wikipedia pg. 1 ¶1 “network on a chip is a network-based communications subsystem on an integrated circuit (“microchip”), most typically between modules in a system on a chip”).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the anonymous routing of Qin with the network on a chip architecture shown in Wikipedia, such that the OLAR is applied to the network nodes of a NOC, as it would advantageously improve security by making packets untraceable on an anonymous route while decreasing the overhead of cryptographic data transmissions (Qin Abstract).
As to claim 2, Qin and Wikipedia disclose the invention as claimed as described in claim 1, including wherein the route initiate packet (Qin Figure 2 and §4.1.1 ¶1 source sends route request packet (RREQ)) comprises a public key corresponding to the source node (Qin §4.1.1 ¶1 RREQ includes RPKsrc one-time public key of source node), a verification value encrypted together with the public key corresponding to the source node using a public key corresponding to the destination node (Qin §4.1.1 ¶1 (RPKsrc, SN)GPKdest one-time public key of source node and a randomly generated number (SN) encrypted using global public key of destination node), and a temporary key corresponding to the source node (Qin §4.1.1 ¶1 TPKs temporary public key of source).
As to claim 3, Qin and Wikipedia disclose the invention as claimed as described in claim 2, including wherein the plurality of layers are encrypted using a temporary public key corresponding to the source node (Qin §4.1.1 ¶3 and Figure 2 route reply message (RREP) received at source having destination layer, n1 and n2 layers encrypted by TPKs) .
As to claim 4, Qin and Wikipedia disclose the invention as claimed as described in claim 3, including wherein the plurality of layers comprises:	a destination layer comprising the verification value, a virtual circuit number for the destination node, and a symmetric key corresponding to the source node and the destination node, the destination layer being encrypted using the public key corresponding to the source node (Qin Figure 2 & §4.1.1 ¶3 RREP received at S containing (SN – verification value, ND – nonce used as virtual circuit identifier, KSD - symmetric key shared between the source and destination) encrypted with RPKsrc – public key of source); and	a plurality of intermediate layers corresponding to respective intermediate nodes of the plurality of intermediate nodes, each intermediate layer of the plurality of intermediate layers corresponding to a respective intermediate node comprising a virtual circuit number for the respective intermediate node, a symmetric key corresponding to the source node and the respective intermediate node, and a layer corresponding to a previous-hop node, each intermediate layer being encrypted using the public key corresponding to the source node (Qin Figure 2 & §4.1.1 ¶3 RREP received at S containing (((destination layer)RPKsrc, N2, KSn2)RPKsrc, N1, KSn1)RPKsrc – showing two intermediate layers N1 and N2 corresponding to nodes n1 and n2 where N1 and N2 are virtual circuit identifiers, KSn1 and KSn2 are symmetric keys shared between the source and nodes n1 and n2, both layers encrypted with RPKsrc - the public key of the source node).
As to claim 5, Qin and Wikipedia disclose the invention as claimed as described in claim 1, including wherein distributing the plurality of tuples comprises:	sending, by the source node, a route confirmation packet (Qin Figure 2 & §4.1.1 ¶4 RCNF sent from source node S) comprising:		a plurality of intermediate layers corresponding to respective intermediate nodes of the plurality of intermediate nodes (Qin Figure 2 & §4.1.1 ¶4 RCNF shows layers for each node n1 and n2), each intermediate layer of the plurality of intermediate layers comprising a virtual circuit number for a respective intermediate node (Qin Figure 2 & §4.1.1 ¶4 RCNF shows N1 and N2 in layers for each node n1 and n2) and data encrypted comprising a tuple corresponding to the respective intermediate node and a layer corresponding to a next-hop node, the data being encrypted using a symmetric key corresponding to the source node and the respective intermediate node (Qin Figure 2 & §4.1.1 ¶4 RCNF shows layers for each node n1 and n2 encrypted using the corresponding symmetric key); and		a destination layer comprising a virtual circuit number for the destination node and data encrypted using a symmetric key corresponding to the source node and the destination node comprising the tuple corresponding to the destination node (Qin Figure 2 & §4.1.1 ¶4 RCNF shows destination layer encrypted using the corresponding symmetric key).
As to claim 6, Qin and Wikipedia disclose the invention as claimed as described in claim 1, including wherein generating the plurality of tuples comprises:	generating, by the source node, a plurality of points on a polynomial having a degree equal to one less than the threshold (Qin §4.1.1 ¶4 generate k+1 points on a polynomial with a degree k; §3.1 ¶2 polynomial interpolation of Lagrangian polynomials having a (k, n) threshold) – (i.e. threshold is k+1 (number of participants/points) degree k is one less than threshold));	calculating, by the source node, a plurality of Lagrangian coefficients based on the plurality of points, each of the plurality of Lagrangian coefficients corresponding to a respective node in the routing path Qin §4.1.1 ¶4 source calculates Lagrangian coefficients for the points – each point representing a node on the path from S to D); and	generating, by the source node, the plurality of tuples based at least in part on the plurality of points and the plurality of Lagrangian coefficients (Qin §4.1.1 ¶4 source creates a route confirmation message (RCNF) having tuples of the (x, y) coordinates of each point and their corresponding Lagrangian coefficients).
As to claim 7, Qin and Wikipedia disclose the invention as claimed as described in claim 6, including wherein, a number of points in the plurality of points is equal to the threshold (Qin §4.1.1 ¶4 generate k+1 points on a polynomial k+1 being number of nodes in path; §3.1 ¶2 polynomial interpolation of Lagrangian polynomials having a (k, n) threshold k being number of participants/shares required) – (i.e. threshold of the polynomial is k+1 (number of participants/points))).
As to claim 8, Qin and Wikipedia disclose the invention as claimed as described in claim 6, including wherein the plurality of points comprises a point corresponding to the source node (Qin Figure 2 showing (x0, y0) for source node), a plurality of points corresponding to respective ones of the plurality of intermediate nodes (Qin Figure 2 showing (x1, y1) for node n1 and (x2, y2) for node n2), and a point corresponding to the destination node (Qin Figure 2 showing (x3, y3) for destination node).
As to claim 9, Qin and Wikipedia disclose the invention as claimed as described in claim 8, including further comprising:	sending, by the source node, a data transfer packet comprising a virtual circuit number for an intermediate node and a share of a message corresponding to the source node (Qin §4.1.2 ¶1 source sends packet (DATA, N1, y’0b0) having virtual circuit identifier N1 and source share of message y’0b0).
As to claim 10, Qin and Wikipedia disclose the invention as claimed as described in claim 9, including further comprising:	generating, by the source node, another polynomial having a degree equal to one less than the threshold, the other polynomial being defined by the plurality of points corresponding to the respective ones of the plurality of intermediate nodes, the point corresponding to the destination node, and a point comprising an abscissa equal to zero and an ordinate equal to a value of the message (Qin §4.1.2 ¶1 source creates another k+1 curve L’(x) having same points as L(x), except the source point (x0, y0) is replaced with the new point (0, M) M being the message).
As to claim 11, Qin and Wikipedia disclose the invention as claimed as described in claim 10, including further comprising:	generating, by the source node, a share of a message corresponding to the source node based on a Lagrangian coefficient corresponding to the source node from the plurality of Lagrangian coefficients and a value of the other polynomial at an abscissa of the point corresponding to the source node (Qin §4.1.2 source node updates its own point to be y’0 = L’(x0) then uses original coefficient b0 to produce y’0b0).
As to claim 12, Qin and Wikipedia disclose the invention as claimed as described in claim 9, including wherein the data transfer packet is a first data transfer packet, further comprising:	receiving, by an intermediate node from the plurality of intermediate nodes, the first data transfer packet comprising the share of the message corresponding to the source node (Qin §4.1.2 node n1 receives packet (DATA, N1, y’0b0)); and	sending, by the intermediate node, a second data transfer packet comprising the share of the message corresponding to the source node and a share of the message corresponding to the intermediate node (Qin §4.1.2 node n1 sends packet (DATA, N2, y’0b0 + y1b1) after adding its share to the packet).
As to claim 13, Qin substantially discloses a method for lightweight encryption and anonymous routing (Qin [Abstract]), comprising:	receiving, by a destination node in a network, a route initiate packet (Qin Figure 2 and §4.1.1 ¶2 destination D receives route request packet (RREQ)) comprising a verification value (Qin Figure 2 and §4.1.1 ¶2 RREQ having SN) , a public key corresponding to a source node (Qin Figure 2 and §4.1.1 ¶2 RREQ having RPKsrc), and a temporary public key corresponding to an intermediate node (Qin Figure 2 and §4.1.1 ¶2 RREQ having TPKn2 – temporary public key of node n2);	sending, by the destination node, a route accept packet to the intermediate node, the route accept packet (Qin Figure 2 and §4.1.1 ¶3 destination D sends RREP to node n2) comprising the verification value (Qin Figure 2 and §4.1.1 ¶3 RREP having SN), a virtual circuit number for the destination node (Qin Figure 2 and §4.1.1 ¶3 RREP having ND), and a symmetric key corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶3 RREP having KSD), the verification value, virtual circuit number, and symmetric key being encrypted by the public key corresponding to the source node (Qin §4.1.1 ¶3 RREP, ((SN, ND, KSD)RPKsrc)TPKn2 – RPKsrc is the public key of the source node encrypting (SN, ND, KSD)), and an encryption of the verification value, virtual circuit number and symmetric key being further encrypted using the temporary public key corresponding to the intermediate node (Qin §4.1.1 ¶3 RREP, ((SN, ND, KSD)RPKsrc)TPKn2 – TPKn2 is the public key of the intermediate node n2 encrypting the RPKsrc encryption of (SN, ND, KSD));	receiving, by the destination node, a route confirmation packet (Qin Figure 2 and §4.1.1 ¶4 destination D receiving RCNF) comprising the virtual circuit number for the destination node (Qin Figure 2 and §4.1.1 ¶4 RCNF having ND) and a tuple corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶4 RCNF having x3, y3 and b3);	receiving, by the destination node, a data transfer packet (Qin §4.1.2 destination receives DATA packet (DATA, N2, y’0b0 + y1b1 + y2b2)) comprising the virtual circuit number for the destination node (Qin §4.1.2 DATA packet having N2), a share of a message corresponding to the source node (Qin §4.1.2 DATA packet having y’0b0), and at least one share of the message corresponding to at least one respective intermediate node (Qin §4.1.2 DATA packet having y1b1 + y2b2); and	recreating, by the destination node, the message using the share of the message corresponding to the source node, the at least one share of the message corresponding to the at least one respective intermediate node, and a share of the message corresponding to the destination node (Qin §4.1.2 destination node D recovers message M = y’0b0 + y1b1 + y2b2 + y3b3).	Qin fails to explicitly disclose a network-on-chip (NoC) based system-on-chip (SoC) architecture.	Wikipedia discloses a network-on-chip (NoC) based system-on-chip (SoC) architecture (Wikipedia pg. 1 ¶1 “network on a chip is a network-based communications subsystem on an integrated circuit (“microchip”), most typically between modules in a system on a chip”).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to combine the anonymous routing of Qin with the network on a chip architecture shown in Wikipedia, such that the OLAR is applied to the network nodes of a NOC, as it would advantageously improve security by making packets untraceable on an anonymous route while decreasing the overhead of cryptographic data transmissions (Qin Abstract).
As to claim 14, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein the public key corresponding to the source node and the verification value are encrypted using a public key corresponding to the destination node (Qin §4.1.1 ¶1 (RPKsrc, SN)GPKdest one-time public key of source node and a randomly generated number (SN) encrypted using global public key of destination node).
As to claim 15, Qin and Wikipedia disclose the invention as claimed as described in claim 14, including further comprising:	decrypting, by the destination node, public key corresponding to the source node and the verification value using a private key corresponding to the destination node (Qin §4.1.1 ¶2 destination node receives RREQ and opens the trapdoor using private key GSKdest); and	comparing, by the destination node, a decrypted version of the public key corresponding to the source node and a plaintext version of the public key corresponding to the source node (Qin §4.1.1 ¶2 destination node receives RREQ and opens the trapdoor using private key GSKdest then compares the decrypted public key with plain text public key).
As to claim 16, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including further comprising:	encrypting, by the destination node, the verification value, the virtual circuit number for the destination node, and the symmetric key corresponding to the destination node using the public key corresponding to the source node and the temporary public key corresponding to the intermediate node (Qin Figure 2 and §4.1.1 ¶3 destination D sends RREP having verification value SN, virtual circuit identifier ND, symmetric key KSD all encrypted with the public key of the source node RPKsrc then again encrypted with the temporary public key of the next hop node TPKn2).
As to claim 17, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein the tuple corresponding to the destination node is encrypted using the symmetric key corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶4 showing RCNF with tuple (x3, y3, b3) encrypted using KSD).
As to claim 18, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein the tuple corresponding to the destination node comprises a point corresponding to the destination node on a polynomial having a degree equal to one less than a threshold and a Lagrangian coefficient associated with the point corresponding to the destination node (Qin Figure 2 and §4.1.1 ¶4 showing RCNF with tuple (x3, y3, b3) encrypted using KSD; §4.1.1 ¶4 source generates k + 1 points on polynomial of degree k, k + 1 = number of nodes on the path from S to D, then calculates Lagrangian coefficients for the points, then creates a route confirmation message (RCNF) having tuples of the (x, y) coordinates of each point and their corresponding Lagrangian coefficients)).
As to claim 19, Qin and Wikipedia disclose the invention as claimed as described in claim 18, including further comprising:	generating, by the destination node, the share of the message corresponding to the destination node based at least in part on the point corresponding to the destination node and the Lagrangian coefficient (Qin §4.1.2 destination node uses y3b3 to add to aggregate message).
As to claim 20, Qin and Wikipedia disclose the invention as claimed as described in claim 13, including wherein recreating the message comprises summing, by the destination node, a value of the share of the message corresponding to the source node, a value of the at least one share of the message corresponding to the at least one respective intermediate node, and a value of the share of the message corresponding to the destination node to obtain the message (Qin §4.1.2 destination node D recovers message M = y’0b0 + y1b1 + y2b2 + y3b3).
Conclusion
No new prior art is made of record.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W SHEPPERD whose telephone number is (571)270-5654. The examiner can normally be reached Monday - Thursday, Alt. Friday, 7:30AM - 5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W SHEPPERD/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        
ERIC W. SHEPPERD
Primary Examiner
Art Unit 2492